Name: Council Decision (EU) 2016/2131 of 17 October 2016 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, as regards the adoption of EU-Lebanon Partnership Priorities, including the Compact
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy;  regions and regional policy
 Date Published: 2016-12-06

 6.12.2016 EN Official Journal of the European Union L 331/6 COUNCIL DECISION (EU) 2016/2131 of 17 October 2016 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, as regards the adoption of EU-Lebanon Partnership Priorities, including the Compact THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (1) (the Agreement) was signed on 17 June 2002 and entered into force on 1 April 2006. (2) A Joint Communication by the High Representative and by the European Commission of 18 November 2015 on the Review of the European Neighbourhood Policy has been welcomed by the Council Conclusions of 14 December 2015, where, inter alia, the Council confirmed the intention to start a new phase of engagement with partners in 2016 which could lead to the setting of new partnership priorities, where appropriate, focused on agreed priorities and interests. (3) The shared goal of the Union and Lebanon for a common area of peace, prosperity and stability necessitates working together, particularly through co-ownership and differentiation, and taking account of Lebanon's key role in the region. (4) While addressing the most urgent challenges, the Union and Lebanon continue to pursue the core objectives of their long-term partnership and to work towards the stability of the country and the region as well as sustained economic growth through strong state institutions and the revitalisation of the Lebanese economy. (5) The position of the Union within the Association Council set up by the Agreement should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the the Republic of Lebanon, of the other part, as regards the adoption of EU-Lebanon Partnership Priorities, including the Compact, shall be based on the draft Decision of the EU-Lebanon Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 17 October 2016. For the Council The President F. MOGHERINI (1) Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (OJ L 143, 30.5.2006, p. 2). DRAFT DECISION No 1/2016 OF THE EU-LEBANON ASSOCIATION COUNCIL of ¦ agreeing on EU-Lebanon Partnership Priorities THE EU-LEBANON ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (the Agreement) was signed on 17 June 2002 and entered into force on 1 April 2006. (2) Article 76 of the Agreement gives the Association Council the power to take decisions for the purposes of attaining the objectives of the Agreement in the cases provided for therein and to make appropriate recommendations. (3) Article 86 of the Agreement states that the Parties are to take any general or specific measures required to fulfil their obligations under the Agreement and are to ensure that the objectives set out in the Agreement are attained. (4) The second EU-Lebanon Action Plan, which was agreed in 2013 with the objective of furthering cooperation in the areas identified in the Agreement, came to an end in 2015 and has not been renewed. (5) The Review of the European Neighbourhood Policy in 2016 proposed a new phase of engagement with partners, allowing for a greater sense of ownership by both sides. (6) The EU and Lebanon have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2016 2020, with the aim of supporting and strengthening Lebanon's resilience and stability while seeking to address the impact of the protracted conflict in Syria. (7) The Parties to the Agreement have agreed on the text of the EU-Lebanon Partnership Priorities, including the Compact, which will support the implementation of the Agreement, focusing on cooperation in relation to a set of commonly identified shared interests, which will be given priority, HAS ADOPTED THIS DECISION: Article 1 The Association Council recommends that the Parties implement the EU-Lebanon Partnership Priorities, including the Compact, which are set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Lebanon Association Council The President